DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's Argument regarding the previous Restriction/Election has been carefully evaluated (see under the “Remarks” pages 1-2) and found persuasive , Because all claims been rejoined, the restriction requirement as set forth in the Office action mailed on 8/6/21 is hereby withdrawn.  Claims 1-18 are hereby rejoined and fully examined for patentability.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method limitation set forth in claim 1 (entirely) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The phrase:” BRUSH HOLDER ASSEMBLIES AND” should be deleted from its title.
	Since a related parent Application under the title has been patented therefore the application (e.g., 15834679) should be updated to a patent number.
	Abstract should also suggested to update to reflect method invention (elected).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-20 of copending Application No. 17077703 (reference application) hereinafter the’ 703.  Although the claims at issue are not identical, they are not patentably distinct from each other because every limitations set forth in this instant application are recited in the co- pending claims as follows:
	The ‘703 claims the method of replacing a brush holder, the method comprising:
	positioning a handle on the brush holder while the brush holder is connected to a support;
	rotating the handle relative to the brush holder in a first direction that is clockwise or counter-clockwise to connect the handle to the brush holder (compare claim 16, lines 3-4; claim 17, lines 1-3);
	removing the brush holder from the support by pulling the handle with the handle attached to the brush holder (compare claim 16, lines 17-18, claim 17, lines 8-9);
	rotating the handle relative to the brush holder in a second direction that is opposite to the first direction while pulling a trigger on the handle that moves a core in the handle upward in a cavity in the handle (compare claim 16, lines 10-11, claim 17, lines 6-7); and
	removing the handle from the brush holder(compare claim 17, lines 8-9).
	As applied to claim 2 compare claim 18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eger et al (7608970).
	Eger et al discloses the claimed method of replacing a brush holder, the method comprising:
	positioning a handle 22 on the brush holder 14 while the brush holder is connected to a support 18 (see  Fig. 3, and discussed at col. 3, lines 30-35);
	rotating the handle 22 relative to the brush holder 14 in a first direction that is clockwise or counter-clockwise to connect the handle to the brush holder (col. 4, lines 44-46);
	removing the brush holder from the support by pulling the handle with the handle attached to the brush holder (see discussion in col. 5, lines 37-39).    
	rotating the handle 22  relative to the brush holder 14  in a second direction that is opposite to the first direction while pulling a trigger 66 /70 on the handle 22  that moves a core in the handle upward in a cavity in the handle; and
	removing the handle from the brush holder appears to be met by the above,  since the handle is connected to the holder (see discussed at col. 3, lines 42-43), therefore, removing of the handle would separate the handle from the holder.
	If it is argued that the Eger et al does not teach where “the rotating the handle relative to the brush holder in a first direction that is clockwise or counter-clockwise to connect the handle to the brush holder”.   This appears to be met by the Eger (see col. 4, lines 42-45 states that the handle may be rotated to unlock the support and removing of the holder 14, the rotate the handle as noted above satisfied the claimed  “a first direction that clockwise or counter-clockwise” as set forth in the claim 1.
	
    PNG
    media_image1.png
    509
    548
    media_image1.png
    Greyscale

	As applied to claim 2, refer to Fig. 7, 130 represent the claimed spring that biasing the core B to freely move which includes downward. 
	Limitations of claims 3-4, 16 appears to be met by the above (see Figs. 1-2 depicts handle interconnect to a connecting member 54/58/66/70 and the brush holder receives a connecting member in the handle 22 (see Figs. 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt